Per Curiam.
Leave to appeal was granted before we decided Boyer v. Service Distributors, Inc., 366 Mich 319, and McDaniel v. Campbell, Wyant & Cannon Foundry, 367 Mich 356. In these 2 cases, we held, among other things, that the statute provides that workmen’s compensation benefits be paid directly to the employee. We declined to enlarge upon this statutory requisite.
In the instant case, defendants seek to reverse a workmen’s compensation appeal board order requiring defendants to reimburse plaintiff directly for certain medical bills. Prom the record, it appears that plaintiff has been adjudicated a bankrupt. Apparently, some of the medical bills were listed and discharged. Plaintiff denies that all medical obligations have been discharged. Defendants would have us remand this case for “additional proceedings.” What course these “proceedings” are to take is not clear. Numerous collateral issues would doubtlessly be raised. Again, we decline to enlarge, upon the clear statutory provisions. This case is obviously controlled by the holdings in Boyer and in McDaniel, supra.
Affirmed, with costs to plaintiff.
Carr, C. J., and Dethmers, Kelly, Black, Kava-nagh, Souris, and Smith, JJ., concurred.
O’Hara, J., took no part in the decision of this case.